As filed with the Securities and ExchangeCommission on January 10, 2014, 1933 Act File No. 333-1262931940 Act File No. 811-21779 U.S. SECURITIES AND EXCHANGE COMMISSIONWASHINGTON, D.C. 20549FORM N-1AREGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 xPRE-EFFECTIVE AMENDMENT NO. ¨POST-EFFECTIVE AMENDMENT NO. 118 xand/orREGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 xAMENDMENT NO. 120 x(CHECK APPROPRIATE BOX OR BOXES)JOHN HANCOCK FUNDS II(EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER), BOSTON, MASSACHUSETTS 02210(ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (ZIP CODE)REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE (617) 663-2844THOMAS M. KINZLER, BOSTON, MASSACHUSETTS 02210NAME AND ADDRESS (OF AGENT FOR SERVICE)COPIES OF COMMUNICATIONS TO:MARK P. GOSHKO, ESQ K&L GATES LLPONE LINCOLN STREETBOSTON, MASSACHUSETTS 02111 APPROXIMATE DATE OF PROPOSED PUBLIC OFFERING: It is proposed that this filing will become effective (check appropriate box): x immediately upon filing pursuant to paragraph (b) of Rule 485 o on May 1, 2013 pursuant to paragraph (b) of Rule 485 o 60 days after filing pursuant to paragraph (a)(1) of Rule 485 o on (date) pursuant to paragraph (a)(1) of Rule 485 o 75 days after filing pursuant to paragraph (a)(2) of Rule 485 o on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: o this post-effective amendment designates a new effective date for a previously filed post-effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) under the Securities Act and has duly caused this amendment to its Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of Boston and the Commonwealth of Massachusetts, on the 10th day of January, 2014. JOHN HANCOCK FUNDS II By: /s/ Hugh McHaffie Name: Hugh McHaffie Title: President Pursuant to the requirements of the Securities Act of 1933, this amendment to the Registration Statement has been signed below by the following persons in the capacities and on the date(s) indicated. Signature Title Date /s/ Hugh McHaffie President (Chief Executive Officer) January 10, 2014 Hugh McHaffie /s/ Charles A. Rizzo Chief Financial Officer January 10, 2014 Charles A. Rizzo (Principal Financial Officer and Principal Accounting Officer) /s/ Charles L. Bardelis * Trustee January 10, 2014 Charles L. Bardelis /s/ James R. Boyle * Trustee January 10, 2014 James R. Boyle /s/ Craig Bromley* Trustee January 10, 2014 Craig Bromley /s/ Peter S. Burgess * Trustee January 10, 2014 Peter S. Burgess /s/ William H. Cunningham * Trustee January 10, 2014 William H. Cunningham /s/ Grace K. Fey * Trustee January 10, 2014 Grace K. Fey /s/ Theron S. Hoffman * Trustee January 10, 2014 Theron S. Hoffman /s/ Deborah C. Jackson* Trustee January 10, 2014 Deborah C. Jackson /s/ Hassell H. McClellan * Trustee January 10, 2014 Hassell H. McClellan /s/ James M. Oates * Trustee January 10, 2014 James M. Oates /s/ Steven R. Pruchansky* Trustee January 10, 2014 Steven R. Pruchansky /s/ Gregory A. Russo* Trustee January 10, 2014 Gregory R. Russo /s/ Warren A. Thomson* Trustee January 10, 2014 Warren A. Thomson *By: /s/ Christopher Sechler Christopher Sechler Attorney-In-Fact, under Power of Attorney previously filed with Post-Effective Amendment No. 82 to the Trust’s Registration Statement on December 18, 2012 Exhibit Index EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase Document EX-101.LAB XBRL Taxonomy Extension Labels Linkbase Document EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase Document
